 1   Christian M. Knox (SB No. 171780)
     Colleen A. Snyder (SB No. 274064)
 2   Ruderman & Knox, LLP
     1300 National Drive, Suite 120
 3   Sacramento, CA 95834
     Telephone: (916) 563-0100
 4   Facsimile: (916) 563-0114
     christian@rudermanknox.com
 5   colleen@rudermanknox.com
 6   Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      CYNTHIA FERNANDEZ, an Individual,             Case No. 2:19-CV-00082-MCE-AC
12
                            Plaintiff,              ORDER GRANTING EXTENSION
13                                                  OF TIME
             v.
14
                                                    Judge: Hon. Morrison C. England, Jr.
15    ELK GROVE UNIFIED SCHOOL
      DISTRICT,
16
                            Defendant.
17
18
            On May 28, 2019, PLAINTIFF Cynthia Hernandez, an Individual, and
19
     DEFENDANT Elk Grove Unified School District (collectively referred to herein as “the
20
     Parties”), through their counsel of record, filed a Joint Stipulation and Request for
21
     Extension of Time modifying the briefing schedule for responding to Defendant’s Motion
22
     to Dismiss and Strike Portions of the First Amended Complaint (ECF Doc. 10).
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

     ORDER GRANTING EXTENSION OF TIME                                       Page 1
     Case No. 2:19-cv-00082-MCE-AC
 1          Upon review of the Stipulation, the Court finds good cause to grant the Parties’
 2   request, and the briefing schedule to respond to Defendant’s Motion to Dismiss and
 3   Strike Portions of the First Amended Complaint is modified as follows:
 4              a. Plaintiff’s Opposition brief to be due by July 11, 2019;
 5              b. Defendant’s Reply brief to be due by July 25, 2019.
 6          IT IS SO ORDERED.
 7   Dated: May 29, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING EXTENSION OF TIME                                         Page 2
     Case No. 2:19-cv-00082-MCE-AC
